KENNEDY, Judge,
concurring.
It may be that the statute and the cases cited by the majority have erected around the negligent supplier of intoxicants (on the fiction that the negligent furnishing of intoxicants is as a matter of law not in any degree a contributing cause of injury suffered by a third person on account of the intoxication of the person to whom the intoxicants were furnished) an impregnable defense against liability.
None of the cases or statutes, however, have dealt with the precise situation we have in the case now before us, at least with respect to defendant Myers.
In this case (according to the allegations of the petition) Iman, the driver of the motor vehicle later involved in the accident in which plaintiff Leimkuehler was gravely injured, was a minor and was also intoxicated. On either count he was disqualified from purchasing intoxicants. Defendant Myers, a passenger in the car, was over 21 years of age and presumably sober. He went into defendant Johnson’s package liquor store and purchased the intoxicating beverage and furnished it to Iman. Iman then was involved in the accident, to which his intoxication contributed. Plaintiff Le-imkuehler, another passenger in the car with Iman and Myers, sustained serious injuries.
It seems to me that proof of the foregoing facts in the absence of an affirmative defense should entitle Leimkuehler to recover against Myers. I do not think that any Missouri case or statute absolutely forecloses recovery in this situation. For that reason, I am unable to give my wholehearted concurrence in the majority opinion that affirms the dismissal of Leimkuehler’s petition against Myers, but concur only with very strong doubt.1
As to Johnson, the package store proprietor, I suppose that every avenue of liability has been sealed off. The statute and cases seem to say that if Johnson had sold the intoxicating beverage to Iman directly, knowing he was a minor, knowing he was intoxicated, and knowing he was driving an automobile with other youthful occupants, she would be insulated from liability to any person who was injured by reason of Iman’s intoxication. If Johnson could not be held liable where she had sold the liquor directly to Iman, she could not be held *656liable where she had sold the liquor to an intermediary.

. Query: If Myers had been injured, could his furnishing intoxicants to Iman have been submitted as comparative negligence in his claim against Iman? Presumably not, since the causation link has been severed by statute and by judicial decision.